UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2011 Commission File Number: 001-32557 Fronteer Gold Inc. (Translation of registrants name into English) Suite 1650- 1055 West Hastings Street, Vancouver, British Columbia, Canada V6E 2F9 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form20-F o Form40-F þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes o No þ If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A SUBMITTED HEREWITH Exhibits 99.1 Press release dated April 6, 2011: Fronteer Announces Completion of Acquisition by Newmont SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRONTEER GOLD INC. (Registrant) Date: April 12, 2011 By: /s/ Jeffrey K. Reeser Name: Jeffrey K. Reeser Title: Vice President and Secretary
